Title: From Thomas Jefferson to John Minor, 2 March 1806
From: Jefferson, Thomas
To: Minor, John


                        
                            Dear Sir
                            
                            Washington Mar. 2. 06.
                        
                        I thank you for your letter of Feb. 5. which I have transmitted as an answer to an ill-judged application on
                            the part of one who has formerly deserved well. I have delayed sending you a copy of the Manual until I could get printed
                            a couple of supplementary leaves which are inserted in the copy I now inclose you. the annihilation of federal opposition
                            has given opportunity to our friends to divide in various parts. a want of concert here threatens divisions at the
                            fountain head. nor is it on principle, but on measures that the division shews itself. but I fear it will produce
                            separations which will be as prejudicial as they are painful. Accept my friendly salutations & assurances of
                            sincere esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    